NUMBER 13-17-00070-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


               IN RE TEXAS DEPARTMENT OF PUBLIC SAFETY


                          On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

            Before Justices Rodriguez, Contreras1, and Longoria
                    Memorandum Opinion Per Curiam2

        Relator, the Texas Department of Public Safety, filed a petition for writ of

mandamus with request for emergency relief in this cause on January 30, 2017. Through

this original proceeding, relator seeks to vacate two orders rendered on January 6, 2017

which (1) strike relator’s expert witness, and (2) deny relator’s motion to strike the medical



       1
         Justice Dori Contreras, formerly Dori Contreras Garza. See TEX. FAM. CODE ANN. § 45.101 et
seq. (West, Westlaw through 2015 R.S.).

         2 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
experts retained by the real party in interest, Raquel Guzman. Through its request for

emergency relief, relator seeks to stay the jury trial of this matter which is set for February

6, 2017.

       Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct a

clear abuse of discretion when there is no adequate remedy by appeal. In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). The relator

bears the burden of proving both of these requirements. In re H.E.B. Grocery Co., 492
S.W.3d at 302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).

An abuse of discretion occurs when a trial court's ruling is arbitrary and unreasonable or

is made without regard for guiding legal principles or supporting evidence.              In re

Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); Ford

Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of

an appellate remedy by balancing the benefits of mandamus review against the

detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not shown itself entitled to the

relief sought. Accordingly, we DENY the petition for writ of mandamus and the request

for emergency relief.

                                                                 PER CURIAM

Delivered and filed the
31st day of January, 2017.




                                              2